DETAILED ACTION
This action is in response the communications filed on 06/02/2022 in which claims 1, 3, 11, 13, and 19 are amended, claims 2 and 12 are canceled and therefore claims 1, 3-11 and 13-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/02/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-11 and 13-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In regard to claims 1, 11 and 19,
Step 1:  Is the claim to a process, machine, manufacture, or composition of matter? 
 Yes, claims 1 and 11 recite a method and a non-transitory computer readable storage medium having program to perform the method, and therefore is a process, which is a statutory category of invention; claim 19 recites a system comprising a storage unit and a processor, and therefore is a machine, which is a statutory category of invention.

Step 2A, prong 1: Does the claim recite an abstract idea, law of nature or natural phenomenon? 
Yes, claims 1, 11 and 19 recites “… generate a forecast confidence band for a time window following the at least a portion of the time series data; comparing the forecast confidence band for the time window to the time series data of the time window, wherein the comparing comprises: determining a percentage of points of the time series data falling outside the forecast confidence band for the time window; and determining whether the time series data comprises an anomaly based at least in part on the comparing, wherein the determining whether the time series data comprises an anomaly comprises: provided the percentage of points of the time series data falling outside the forecast confidence band for the time window exceeds a threshold percentage, identifying an anomaly of the time series data for the time window.” 

	The limitation of generating a forecast confidence band for a time window based on a portion of the time series data, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind, and therefore is a mental process. That is, generating an upper bound and a lower bound based on past observed values is an observation or evaluation that can be performed in the human mind.

The limitation of comparing the forecast confidence band for the time window to the time series data of the time window and determining a percentage of data falling outside the band, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind, and therefore is a mental process. That is, comparing an upper bound and a lower bound to the current observed values and determining the percentage of data outside the bounds in a time window is an observation or evaluation that can be performed in the human mind.

The limitation of determining whether the time series data comprises an anomaly based at least in part on the comparing, wherein the anomaly is identified when the percentage of data outside the band exceeds a threshold, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind, and therefore is a mental process. That is, when the percentage from the last step exceeds a threshold, determining the data comprises an anomaly is an observation or evaluation that can be performed in the human mind.

	claim 11 further recites “… wherein the time window following the plurality of portions of the time series data has a constant length… comparing the plurality of forecast confidence bands… for the plurality of portions of the time series data,” which is more specifics of the abstract idea (an observation or evaluation), the judicial exception identified in step 2A prong 1.

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the human mind, then it falls within the mental processes of abstract ideas. Accordingly, the claims 1, 11 and 19 recite an abstract idea.

Step 2A, prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? 
No, the judicial exception is not integrated into a practical application. In particular, claim 1 recites “applying a forecasting algorithm,” claim 11 recites “storage medium, program code, computer system, applying a forecasting algorithm,” claim 19 recites “a data storage unit, a processor, applying a forecasting algorithm,” which are all generally linked to the abstract idea.

Claims 1, 11 and 19: The use of “storage medium, program code, computer system, a data storage unit, a processor” amounts to an attempt to generally link the use of a judicial exception to a computer technological environment or field of use - see MPEP 2106.05(h), or it can be viewed as mere instructions to implement an abstract idea on a computer – see MPEP 2106.05(f). The use of “applying a forecasting algorithm” amounts to uses the technology as a tool to implement the abstract idea – see MPEP 2106.05(a).
 
The limitations of “accessing time series data” in claims 1, 11 and 19 and “receive a confidence interval and a backtesting range…” in claim 19 as a whole, represent data gathering. A step of gathering data for use in a claimed process is a pre-solution activity, therefore both of the receiving steps are insignificant extra-solution activities – see MPEP 2016.05(g).

Accordingly, these additional elements do not provide a meaningful limitation to transform the abstract idea into a patent eligible application of the abstract idea. The claims 1, 11 and 19 as a whole, considering all additional elements both individually and in combination, are directed to an abstract idea.

Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
No, the claims 1, 11 and 19 do not recite additional elements that amount to an inventive concept (significantly more) than the recited judicial exception. 
Claim 1:  These additional elements, as explained above: “storage medium, program code, computer system, a data storage unit, a processor” are generally linking the use of a judicial exception to a computer environment; “applying a forecasting algorithm” is using the technology as a tool to implement the abstract idea; the accessing and receiving steps are insignificant extra-solution activities. 

Further, the following limitations are well-understood, routine and conventional (WURC):
“accessing time series data” is receiving or transmitting data over a network – see MPEP 2106.05(d).  
“receive a confidence interval and a backtesting range…” is receiving or transmitting data over a network – see MPEP 2106.05(d). 

Accordingly, considering the claim as a whole and the additional elements both individually and in combination, do not provide significantly more than the abstract idea. These independent claims are not patent eligible.

Dependent claims 3 and 13 recite “determining whether the percentage of points of the time series data falling outside the forecast confidence band for the time window satisfies the threshold percentage” The claim recites more specifics of the abstract idea (an observation or evaluation), the judicial exception identified in step 2A prong 1 in connection with claims 1 and 11.

Dependent claims 4 and 14 recite “the time series data is performed for a plurality of portions of the time series data.” The claim recites more specifics of the abstract idea (an observation or evaluation), the judicial exception identified in step 2A prong 1 in connection with claims 1 and 11.

Dependent claim 5 recites “the time window following each of the plurality of portions of the time series data has a constant length.” The claim recites more specifics of the abstract idea (an observation or evaluation), the judicial exception identified in step 2A prong 1 in connection with claims 1 and 11.

Dependent claim 6 recites “the plurality of portions of the time series data overlap temporally.” The claim recites more specifics of the abstract idea (an observation or evaluation), the judicial exception identified in step 2A prong 1 in connection with claims 1 and 11.

Dependent claims 7 and 15 recite “receiving a confidence interval for the forecasting algorithm.” This is more specifics data gathering, therefore receiving a confidence interval is an insignificant extra-solution activity.
Dependent claims 8 and 16 recite “receiving a backtesting range of the time series data for forecasting algorithm.” This is more specifics data gathering, therefore receiving a backtesting range is an insignificant extra-solution activity.

Dependent claims 9 and 17 recite “such that the time series data of the time window is ignored during the applying the forecasting algorithm.” The claim recites more specifics of the abstract idea (an observation or evaluation), the judicial exception identified in step 2A prong 1 in connection with claims 1 and 11.

Dependent claims 10, 18 and 20 recite “responsive to determining that the times series data comprises an anomaly, generating an alert.” The claim recites more specifics of the abstract idea (an observation or evaluation), the judicial exception identified in step 2A prong 1 in connection with claims 1, 11 and 19.

In sum, in step 2A prong 2, dependent claims do not recite additional elements that integrate the judicial exception into a practical application; the “receive a confidence interval and a backtesting range…” in claims 7, 8, 15 and 16 is an insignificant extra-solution activity.
In step 2B, dependent claims do not recite those additional elements do not amount to significantly more than the judicial exception. The receiving step in claims 7, 8, 15 and 16 is an insignificant extra-solution activity.
Further, the receiving step in claims 7, 8, 15 and 16 is well-understood, routine and conventional (WURC):
“receive a confidence interval” and “receiving a backtesting range” is receiving or transmitting data over a network – see MPEP 2106.05(d). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-5 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Pena ("Anomaly detection using digital signature of network segment with adaptive ARIMA model and Paraconsistent Logic") in view of Gopalan (US 20100030544 A1).

In regard to claim 1, Pena teaches: A computer-implemented method for anomaly detection on time series data, the method comprising: (Pena, p. 1 "This paper presents an anomaly detection approach employing Digital Signature of Network Segment using Flow Analysis (DSNSF), generated with an ARIMA model."; p. 4 "... we relied on the DSNSF calculated using ARIMA, which encompasses the forecasted time series (X)...")
accessing time series data; (Pena, p. 2 "The prediction from ARIMA occurs dynamically using the past weeks data for training and the changes in every new day processed to recalibrate the model."; p. 4 “The ARIMA modeling is used to create a DSNSF relating to the flow attributes bits/s and packets/s, and compared with the real measurements of the traffic observed throughout the day”)
applying a forecasting algorithm to at least a portion of the time series data to generate a forecast confidence band for a time window following the at least a portion of the time series data; (Pena, p. 2 "For ARIMA modeling [a forecasting algorithm] we use a symmetric approach for the confidence bands creation [generating a confidence band], where the inferior and superior thresholds are calculated as in equations 2 and 3, respectively:… The inferior (IT) and superior (ST) thresholds are calculated using the ARIMA forecast for all day long, X [a portion of the time series data]. The variable t indicates the analyzed time interval [a time window] and Xt is the scalar forecasting for the instant t.")
comparing the forecast confidence band for the time window to the time series data of the time window… (Pena, p.2 "The ARIMA modeling and confidence bounds described are employed to generate a Digital Signature of Network Segment using Flow analysis (DSNSF)... With regards to anomaly detection using the DSNSF, the proposed system will analyze the flows samples collected minute by minute [the time window] and inform the network administrator in case of an anomaly is detected. As the DSNSF reflects the normal behavior expected for the traffic along the day, any significant deviation from it [comparing the confidence band] compared to the network real measurements will justify an alarm raise.")
determining whether the time series data comprises an anomaly based at least in part on the comparing... (Pena, p.2 "With regards to anomaly detection using the DSNSF, the proposed system will analyze the flows samples collected minute by minute and inform the network administrator in case of an anomaly is detected."; p.3 "The DSNSF is considered as the expected forecasted normal traffic volume; any deviation over the confidence bands from the predicted value will be considered as a volume anomaly."; Confidence bands are included in DSNSF for the comparing.)

Pena does not teach, but Gopalan teaches: wherein the comparing comprises: determining a percentage of points of the time series data falling outside the forecast confidence band for the time window; and (Gopalan, [0114] "The performance of the above method… by computing the percentage of post-initialization observations that fall within the computed prediction intervals and comparing it against the configured or target alpha.'; (1- the percentage) is a percentage of points falling outside the band.)

wherein the determining whether the time series data comprises an anomaly comprises: provided the percentage of points of the time series data falling outside the forecast confidence band for the time window exceeds the threshold percentage, identifying an anomaly of the time series data for the time window. (Gopalan, [0114] "The performance of the above method… by computing the percentage of post-initialization observations that fall within the computed prediction intervals and comparing it against the configured or target alpha."; [0107] "At time t, given mean_w(t) and sigma_w(t)… the probability than an observed value lies within the interval is 100*(1-alpha) %... [forecast(t) + (mean_w(t) + Z(alpha/2)*sigma(t)), forecast(t) + (mean_w(t) − Z(alpha/2)*sigma(t))] "; [0115] "Users can change the sensitivity of outlier [anomaly] detection by increasing or decreasing alpha in the error window calculation."; alpha is a threshold percentage.)

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the comparing of Pena to include the use the percentage of observations falling inside or outside of the intervals as taught by Gopalan. Doing so would allow user to adjust the sensitivity of outlier detection. (Gopalan, [0115] "Users can change the sensitivity of outlier detection by increasing or decreasing alpha in the error window calculation.)

In regard to claim 3, Pena and Gopalan teach: The computer-implemented method of Claim 1, wherein the determining whether the time series data comprises an anomaly comprises: determining whether the percentage of points of the time series data falling outside the plurality of forecast confidence bands for the time window satisfies the threshold percentage. (Gopalan, [0114] "The performance of the above method… by computing the percentage of post-initialization observations that fall within the computed prediction intervals and comparing it against the configured or target alpha."; [0107] "At time t, given mean_w(t) and sigma_w(t)… the probability than an observed value lies within the interval is 100*(1-alpha) %... [forecast(t) + (mean_w(t) + Z(alpha/2)*sigma(t)), forecast(t) + (mean_w(t) − Z(alpha/2)*sigma(t))] "; alpha is a threshold percentage.)

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the comparing of Pena to include the use the percentage of observations falling inside or outside of the intervals as taught by Gopalan. Doing so would allow user to adjust the sensitivity of outlier detection.

In regard to claim 4, Pena teaches: The computer-implemented method of Claim 1, wherein the applying the forecasting algorithm to the at least a portion of the time series data is performed for a plurality of portions of the time series data. (Pena, p. 2 "a time window of one minute is considered for analysis; resulting a total of τ=1440 intervals [a plurality of portions of the time series data] (24hours×60minutes≡1440intervals) to be investigated.")

In regard to claim 5, Pena teaches: The computer-implemented method of Claim 4, wherein the time window following each of the plurality of portions of the time series data has a constant length. (Pena, p. 2 "a time window of one minute [a constant length] is considered for analysis")

In regard to claim 7, Pena teaches: The computer-implemented method of Claim 1, further comprising: receiving a confidence interval for the forecasting algorithm, wherein the forecasting algorithm is applied according to the confidence interval. (Pena, p. 4 "Also it is necessary to set superior and inferior certainty control levels (lscc,licc) [a confidence interval]. It's assumed the middle of the paraconsistent plane, that is, lscc=lsuc=0.5…"; receiving certainty levels set by users, and lscc is used in Algorithm 1 DSNSF with PALv2 procedure.)

In regard to claim 8, Pena teaches: The computer-implemented method of Claim 7, further comprising: receiving a backtesting range of the time series data for forecasting algorithm, wherein the forecasting algorithm is applied according to the confidence interval and the backtesting range. (Pena, p.2 "The prediction from ARIMA occurs dynamically using the past weeks data [e.g. a backtesting range] for training and the changes in every new day processed to recalibrate the model."; p.3 "Flows from September are used for ARIMA training, while flows from the 1st to 5th of October are used to measure the effectiveness of the DSNSF for traffic characterization.")

In regard to claim 9, Pena teaches: The computer-implemented method of Claim 1, wherein time series data comprises the times series data of the time window, such that the time series data of the time window is ignored during the applying the forecasting algorithm to the at least a portion of the time series data. (Pena, p.2 "It is common in the literature the use of the backward shift operator B, where BXt=X(t−1)."; The autoregressive model forecasts a series based solely on past values of the series, i.e. a model only depends on previous values / previous lags. The use of backward shift / lag operator makes the current timestamp/window ignored during applying ARIMA, i.e. a model testing the accuracy as time goes on.)

In regard to claim 10, Pena teaches: The computer-implemented method of Claim 1, further comprising: responsive to determining that the times series data comprises an anomaly, generating an alert. (Pena, p.2 "DSNSF reflects the normal behavior expected for the traffic along the day, any significant deviation from it compared to the network real measurements will justify an alarm raise."; p. 3 "The DSNSF... any deviation over the confidence bands from the predicted value will be considered as a volume anomaly... If the real measurements do not match the DSNSF expectations at a given interval t, then, an 'Alarm' [an alert] is assign to At.")

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Pena in view of Gopalan in view of Golmohammadi ("Time series contextual anomaly detection for detecting market manipulation in stock market").

In regard to claim 6, Pena does not teach, but Golmohammadi teches: The computer-implemented method of Claim 4, wherein the plurality of portions of the time series data overlap temporally. (Golmohammadi, p.3 "We use overlapping of a few time stamps to avoid missing outliers on the border of the windows. The length of the overlapping is set to 4 data points in our experiments.")

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the time window of Pena to use the overlapping of the windows as taught by Golmohammadi. Doing so would avoid missing outliers on the border of the windows.

Claims 11, 13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pena in view of Jain (US 20190236177 A1) in further view of Gopalan (US 20100030544 A1).

In regard to claim 11, Pena teaches: … a method for anomaly detection on time series data, the method comprising: (Pena, p. 1 "This paper presents an anomaly detection approach employing Digital Signature of Network Segment using Flow Analysis (DSNSF), generated with an ARIMA model."; p. 4 "... we relied on the DSNSF calculated using ARIMA, which encompasses the forecasted time series (X)...")
accessing time series data; (Pena, p. 2 "The prediction from ARIMA occurs dynamically using the past weeks data for training and the changes in every new day processed to recalibrate the model."; p. 4 “The ARIMA modeling is used to create a DSNSF relating to the flow attributes bits/s and packets/s, and compared with the real measurements of the traffic observed throughout the day”)
applying a forecasting algorithm to a plurality of portions of the time series data to generate a plurality of forecast confidence bands for a time window following the plurality of portions of the time series data, (Pena, p. 2 "For ARIMA modeling [a forecasting algorithm] we use a symmetric approach for the confidence bands creation [generating a confidence band], where the inferior and superior thresholds are calculated as in equations 2 and 3, respectively:… The inferior (IT) and superior (ST) thresholds are calculated using the ARIMA forecast for all day long, X [a portion of the time series data]. The variable t indicates the analyzed time interval [a time window] and Xt is the scalar forecasting for the instant t.") wherein the time window following the plurality of portions of the time series data has a constant length; (Pena, p. 2 "a time window of one minute [a constant length] is considered for analysis; resulting a total of τ=1440 intervals [the plurality of portions of the time series data] (24hours×60minutes≡1440intervals) to be investigated.")
comparing the plurality of forecast confidence bands for the time window to the time series data of the time window for the plurality of portions of the time series data; and (Pena, p.2 "The ARIMA modeling and confidence bounds described are employed to generate a Digital Signature of Network Segment using Flow analysis (DSNSF)... With regards to anomaly detection using the DSNSF, the proposed system will analyze the flows samples collected minute by minute [the time window] and inform the network administrator in case of an anomaly is detected. As the DSNSF reflects the normal behavior expected for the traffic along the day, any significant deviation from it [comparing the confidence band] compared to the network real measurements will justify an alarm raise.")
determining whether the time series data comprises an anomaly based at least in part on the comparing. (Pena, p.2 "With regards to anomaly detection using the DSNSF, the proposed system will analyze the flows samples collected minute by minute and inform the network administrator in case of an anomaly is detected."; p.3 "The DSNSF is considered as the expected forecasted normal traffic volume; any deviation over the confidence bands from the predicted value will be considered as a volume anomaly."; Confidence bands are included in DSNSF for the comparing.)
Pena does not teach, but Jain teaches: A non-transitory computer readable storage medium having computer readable program code stored thereon for causing a computer system to perform (Jain, [0094] "Any of the components... including being implemented as computer program code configured to be executed in one or more processors and stored in a computer readable storage medium...")
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to perform the method of anomaly detection of Pena on a computer/system as taught by Jain. Doing so is for automation.
Pena does not teach, but Gopalan teaches: wherein the comparing comprises: determining a percentage of points of the time series data falling outside the forecast confidence band for the time window; and (Gopalan, [0114] "The performance of the above method… by computing the percentage of post-initialization observations that fall within the computed prediction intervals and comparing it against the configured or target alpha.'; (1- the percentage) is a percentage of points falling outside the band.)

wherein the determining whether the time series data comprises an anomaly comprises: provided the percentage of points of the time series data falling outside the forecast confidence band for the time window exceeds the threshold percentage, identifying an anomaly of the time series data for the time window. (Gopalan, [0114] "The performance of the above method… by computing the percentage of post-initialization observations that fall within the computed prediction intervals and comparing it against the configured or target alpha."; [0107] "At time t, given mean_w(t) and sigma_w(t)… the probability than an observed value lies within the interval is 100*(1-alpha) %... [forecast(t) + (mean_w(t) + Z(alpha/2)*sigma(t)), forecast(t) + (mean_w(t) − Z(alpha/2)*sigma(t))] "; [0115] "Users can change the sensitivity of outlier [anomaly] detection by increasing or decreasing alpha in the error window calculation."; alpha is a threshold percentage.)

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the comparing of Pena to include the use the percentage of observations falling inside or outside of the intervals as taught by Gopalan. Doing so would allow user to adjust the sensitivity of outlier detection. (Gopalan, [0115] "Users can change the sensitivity of outlier detection by increasing or decreasing alpha in the error window calculation.)

In regard to claim 13, Pena, Jain and Gopalan teach: The non-transitory computer readable storage medium of Claim 11, wherein the determining whether the time series data comprises an anomaly comprises: determining whether the percentage of points of the time series data falling outside the plurality of forecast confidence bands for the time window satisfies the threshold percentage. (Gopalan, [0114] "The performance of the above method… by computing the percentage of post-initialization observations that fall within the computed prediction intervals and comparing it against the configured or target alpha."; [0107] "At time t, given mean_w(t) and sigma_w(t)… the probability than an observed value lies within the interval is 100*(1-alpha) %... [forecast(t) + (mean_w(t) + Z(alpha/2)*sigma(t)), forecast(t) + (mean_w(t) − Z(alpha/2)*sigma(t))] "; alpha is a threshold percentage.) 

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the comparing of Pena to include the use the percentage of observations falling inside or outside of the intervals as taught by Gopalan. Doing so would allow user to adjust the sensitivity of outlier detection.

In regard to claim 15, Pena and Jain teach: The non-transitory computer readable storage medium of Claim 11, the method further comprising: receiving a confidence interval for the forecasting algorithm, wherein the forecasting algorithm is applied according to the confidence interval. (Pena, p. 4 "Also it is necessary to set superior and inferior certainty control levels (lscc,licc) [a confidence interval]. It's assumed the middle of the paraconsistent plane, that is, lscc=lsuc=0.5…"; receiving certainty levels set by users, and lscc is used in Algorithm 1 DSNSF with PALv2 procedure.)

In regard to claim 16, Pena and Jain teach: The non-transitory computer readable storage medium of Claim 15, further comprising: receiving a backtesting range of the time series data for forecasting algorithm, wherein the forecasting algorithm is applied according to the confidence interval and the backtesting range. (Pena, p.2 "The prediction from ARIMA occurs dynamically using the past weeks data [e.g. a backtesting range] for training and the changes in every new day processed to recalibrate the model."; p.3 "Flows from September are used for ARIMA training, while flows from the 1st to 5th of October are used to measure the effectiveness of the DSNSF for traffic characterization.")

In regard to claim 17, Pena and Jain teach: The non-transitory computer readable storage medium of Claim 11, wherein time series data comprises the times series data of the time window, such that the time series data of the time window is ignored during the applying the forecasting algorithm to the plurality of portions of the time series data. (Pena, p.2 "It is common in the literature the use of the backward shift operator B, where BXt=X(t−1)."; The autoregressive model forecasts a series based solely on past values of the series, i.e. a model only depends on previous values / previous lags. The use of backward shift / lag operator makes the current timestamp / window ignored during applying ARIMA, i.e. a model testing the accuracy as time goes on.)

In regard to claim 18, Pena and Jain teach: The non-transitory computer readable storage medium of Claim 11, the method further comprising: responsive to determining that the times series data comprises an anomaly, generating an alert. (Pena, p.2 "DSNSF reflects the normal behavior expected for the traffic along the day, any significant deviation from it compared to the network real measurements will justify an alarm raise."; p. 3 "The DSNSF... any deviation over the confidence bands from the predicted value will be considered as a volume anomaly... If the real measurements do not match the DSNSF expectations at a given interval t, then, an 'Alarm' [an alert] is assign to At.")

In regard to claim 19, Pena and Jain teach: A system for generating a query plan for time series data, the system comprising: a data storage unit; and a processor communicatively coupled with the data storage unit, the processor configured to: (Jain, [0094] "Any of the components... including being implemented as computer program code configured to be executed in one or more processors and stored in a computer readable storage medium...")
access time series data; (Pena, p. 2 "The prediction from ARIMA occurs dynamically using the past weeks data for training and the changes in every new day processed to recalibrate the model."; p. 4 “The ARIMA modeling is used to create a DSNSF relating to the flow attributes bits/s and packets/s, and compared with the real measurements of the traffic observed throughout the day”)
receive a confidence interval and a backtesting range for a forecasting algorithm; (Pena, p. 4 "Also it is necessary to set superior and inferior certainty control levels (lscc,licc) [a confidence interval]. It's assumed the middle of the paraconsistent plane, that is, lscc=lsuc=0.5…"; receiving certainty levels set by users, and lscc is used in Algorithm 1 DSNSF with PALv2 procedure.) (Pena, p.2 "The prediction from ARIMA occurs dynamically using the past weeks data [e.g. a backtesting range] for training and the changes in every new day processed to recalibrate the model."; p.3 "Flows from September are used for ARIMA training, while flows from the 1st to 5th of October are used to measure the effectiveness of the DSNSF for traffic characterization.")
apply the forecasting algorithm to at least a portion of the time series data to generate a forecast confidence band for a time window following the at least a portion of the time series data, wherein the forecasting algorithm is applied according to the confidence interval and the backtesting range; (Pena, p. 2 "For ARIMA modeling [a forecasting algorithm] we use a symmetric approach for the confidence bands creation [generating a confidence band], where the inferior and superior thresholds are calculated as in equations 2 and 3, respectively:… The inferior (IT) and superior (ST) thresholds are calculated using the ARIMA forecast for all day long, X [a portion of the time series data]. The variable t indicates the analyzed time interval [a time window] and Xt is the scalar forecasting for the instant t.") 
compare the forecast confidence band for the time window to the time series data of the time window by (Pena, p.2 "The ARIMA modeling and confidence bounds described are employed to generate a Digital Signature of Network Segment using Flow analysis (DSNSF)... With regards to anomaly detection using the DSNSF, the proposed system will analyze the flows samples collected minute by minute [the time window] and inform the network administrator in case of an anomaly is detected. As the DSNSF reflects the normal behavior expected for the traffic along the day, any significant deviation from it [comparing the confidence band] compared to the network real measurements will justify an alarm raise.")
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to perform the method of anomaly detection of Pena on a computer/system as taught by Jain. Doing so is for automation.

Pena and Jain do not teach, but Gopalan teaches: determining a percentage of points of the time series data falling outside the forecast confidence band for the time window; and (Gopalan, [0114] "The performance of the above method… by computing the percentage of post-initialization observations that fall within the computed prediction intervals and comparing it against the configured or target alpha.'; (1- the percentage) is a percentage of points falling outside the band.)

determine whether the time series data comprises an anomaly by determining whether the percentage of points of the time series data falling outside the forecast confidence band for the time window satisfies a threshold percentage, and, (Gopalan, [0114] "The performance of the above method… by computing the percentage of post-initialization observations that fall within the computed prediction intervals and comparing it against the configured or target alpha."; [0107] "At time t, given mean_w(t) and sigma_w(t)… the probability than an observed value lies within the interval is 100*(1-alpha) %... [forecast(t) + (mean_w(t) + Z(alpha/2)*sigma(t)), forecast(t) + (mean_w(t) − Z(alpha/2)*sigma(t))] "; [0115] "Users can change the sensitivity of outlier [anomaly] detection by increasing or decreasing alpha in the error window calculation."; alpha is a threshold percentage.)
 
provided the percentage of points of the time series data falling outside the forecast confidence band for the time window exceeds the threshold percentage, identifying an anomaly of the time series data for the time window. (Gopalan, [0114] "by computing the percentage of post-initialization observations that fall within the computed prediction intervals and comparing it against the configured or target alpha. "; [0115] "Users can change the sensitivity of outlier [anomaly] detection by increasing or decreasing alpha in the error window calculation."; alpha is a threshold percentage for identifying an outlier/anomaly)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the comparing of Pena to include the use the percentage of observations falling inside or outside of the intervals as taught by Gopalan. Doing so would allow user to adjust the sensitivity of outlier detection. 

In regard to claim 20, Pena, Jain and Gopalan teach: The system of Claim 19, wherein the processor is further configured to: generate an alert responsive to determining that the times series data comprises an anomaly. (Pena, p.2 "DSNSF reflects the normal behavior expected for the traffic along the day, any significant deviation from it compared to the network real measurements will justify an alarm raise."; p. 3 "The DSNSF... any deviation over the confidence bands from the predicted value will be considered as a volume anomaly... If the real measurements do not match the DSNSF expectations at a given interval t, then, an 'Alarm' [an alert] is assign to At.")

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Pena in view of Jain in view of Gopalan in further view of Golmohammadi.

In regard to claim 14, Pena and Jain do not teach, but Golmohammadi teahes: The non-transitory computer readable storage medium of Claim 11, wherein the plurality of portions of the time series data overlap temporally. (Golmohammadi, p.3 "We use overlapping of a few time stamps to avoid missing outliers on the border of the windows. The length of the overlapping is set to 4 data points in our experiments.")
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the time window of Pena to use the overlapping of the windows as taught by Golmohammadi. Doing so would avoid missing outliers on the border of the windows.

Response to Arguments
Applicant's arguments with respect to the rejection of the claims under 35 U.S.C. 101 have been fully considered but they are not persuasive:
Applicant argues: (see p.8 - p. 10 middle): “… A. The Pending Claims are not Directed to an Abstract Idea… In particular, Applicant submits that the claim recitation does not wholly preempt the use of a ‘determining whether the time series data comprises an anomaly’, but rather determines ‘the determining whether the time series data comprises an anomaly comprises: provided the percentage of points of the time series data falling outside the forecast confidence band for the time window exceeds a threshold percentage, identifying an anomaly of the time series data for the time window’ to improve the performance of a particular type of anomaly detection… do not recite a judicial exception as described in Step 2A – prong 1.”
Examiner answers: In step 2A prong One, the claim is evaluated if it recites a judicial exception, i.e. if the claim recites an abstract idea. “Improving the anomaly detection” doesn’t explain why the limitation does not recite an abstract idea, i.e. it doesn’t explain why the limitation is not an observation or evaluation that can be performed in the human mind. Therefore, the claim remains ineligible because it is directly to an abstract idea. 

Applicant argues: (see p.10 bottom - p. 12): “Second, even assuming in arguendo that the claimed embodiments do recite a judicial exception, Applicant submits that the claims integrate the recited judicial exception into a practical application and impose a meaningful limit on the judicial exception without monopolizing the judicial exception, and thus are patent eligible. Applicant directs attention to Example 40, Claim 1, entitled ‘Adaptive Monitoring of Network Traffic Data,’ on pages 10-11 of the 2019 PEG Examples 37-42. In support of the determination that the claim is integrated into a practical application, and thus patent eligible as not being directed to a judicial exception…” 
Examiner answers: The applicant argues that the claim is a practical application in step 2A prong Two because of the support from Example 40 in 2019 PEG Examples. The examiner reviews Example 40 and it recites “collecting additional traffic data relating to the network traffic when the collected traffic data is greater than the predefined threshold.” As explained in the 2019 PEG, the claim is a particular improvement because of the collection of additional (new) data to the determination that the initial data reflects an abnormal condition, i.e. do more things after the comparing (collecting new data, something can be considered as improvements, or something can be used for analyzing an abnormal condition). On the other hand, the claimed invention stops at the comparing/determining and then don't do any improvements after the comparing. Therefore, the limitation does not integrate the exception into a practical exception.

Applicant argues: (see p. 12-13): “B. The Pending Claims Contain an Inventive Concept… improve performance of anomaly detection on time series data in an unconventional way and therefore include an inventive concept, rendering the claim eligible.” 
Examiner answers: As explained in step 2A prong Two, because the limitation is not a particular improvement, therefore it does not recite additional elements amount to an inventive concept, and the claim remains ineligible.

Applicant's arguments with respect to the rejection of the claims under 35 U.S.C. 103 have been fully considered but they are not persuasive:
Applicant argues: (see p. 17, 18, 19, 22, 23, 25, 26, 27): “… and is silent to, ‘comparing the forecast confidence band for the time window to the time series data… However, Applicant submits that the use of a percentage of post-initialization operations is used for evaluating the performance of the outlier detection, and does not teach or suggest the use of percentage of post- initialization operations in outlier detection itself.” 
Examiner answers: Although the percentage of post-initialization operations can be used for evaluating the performance of outlier detection, it does not exclude the percentage of post-initialization
observations (corresponds to the percentage of points of the time series data) from being used in the outlier detection, i.e. the percentage is considered in outlier detection itself.
	Specifically, Gopalan teaches in [0113]-[0115] that the initial choice of distributions can be based on experiments on real network data, and the performance of initial distributions can be determined by the percentage of observations in the time period and comparing the percentage with the threshold alpha, and then user may adjust alpha for the sensitivity of outlier detection. In other words, assume initially user sets alpha to 50% and the percentage of observations outside the band is 30%, and the user may think it is too sensitive to detect outliers, therefore user can adjust alpha to 70%, so the percentage of outlier will be reduced to 10 %. Therefore, although initially the percentage of observations outside the band may be too sensitive to detect outliers, it is considered as a percentage for detecting outliers. Further, in para. [0045], [0102] and [0110] Gopalan teaches, also persons in the art would know, this time series model is continually adapting to network conditions. Therefore, because it is a continuous updated model based on real-time data, instead of two separate parts of data (e.g. fold validation using separate parts of data), an initial evaluation is considered as outlier detections.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SU-TING CHUANG whose telephone number is (408)918-7519.  The examiner can normally be reached on Monday - Thursday 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571)272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.C./Examiner, Art Unit 2122


/ERIC NILSSON/Primary Examiner, Art Unit 2122